Citation Nr: 1116695	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970, including honorable combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

In February 2011, the Veteran appeared and testified at a Travel Board hearing at the Oakland RO.  The transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's tinnitus is attributable to his period of service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that his tinnitus had its onset during basic training, and has continued since.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records are silent for any complaints or findings of tinnitus.  In his January 1970 report of medical history, the Veteran checked that he had "ear, nose or throat trouble."  During his February 2011 hearing, he clarified that the reason he checked "ear, nose or throat trouble" was based upon his hearing problems and tinnitus.  The evidence of record reflects that the Veteran had significant noise exposure during service-including, firefights, snipers, mortars, mines, and rockets.  

In 2001, the Veteran first reported problems in his right ear, and treatment records dated in 2002 show complaints of ringing in the ears.  

The Veteran attended a VA audiological examination in October 2007.  The examiner concluded that his tinnitus was not related to service.  In reaching this conclusion, she noted that the Veteran did not apply for any benefits for hearing problems in his 1973 service connection claim, there was no documentation of hearing problems or tinnitus prior to 2002, and the Veteran had "apparent" noise exposure as a civilian.  

During his February 2011 hearing, the Veteran reported that he first recalled having ringing in his ears beginning during boot camp, and that it was increased during his tour in Vietnam.  He has reported constant tinnitus since service.  He stated that although he had some noise exposure after service, it was not significant compared to that he experienced in service.  

The evidence against the claim consists of the October 2007 VA examination report, the examiner for which based her opinions largely on the absence of mention of tinnitus in the service treatment records.  The Board also finds it of only marginal significance that the Veteran did not report tinnitus in service, as his statements and testimony to the effect that he was more concerned with his shrapnel wound residuals than any hearing problem.  

In contrast, the evidence in support of the claim consists of the Veteran's statements and testimony to the effect that he first noticed tinnitus in service, and that he has continued to experience tinnitus since service.

The Board points out that the Veteran is certainly competent to report experiencing symptoms of tinnitus in service and throughout the years.  See Barr v. Nicholson, 21 Vet. App.  303 (2007).  In addition, in some cases a layperson can provide competent evidence of a link between a disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, given the observable nature of the symptoms of tinnitus, and as the Board has found his account of symptoms in service and since then to be credible, the Board finds that the Veteran is competent to also opine that his tinnitus is related to the symptoms he first noticed in service.  Additionally, the Board finds the Veteran credible, particularly given his history of combat experiences in service.  Consequently, the Board finds the evidentiary record serves to establish that it is at least as likely as not that the Veteran's current tinnitus originated during service.  

Accordingly, by extending the benefit of the doubt to the Veteran, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


